Citation Nr: 9933738	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1945.  


This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran's anxiety disorder is manifested by anxiety, 
depression, memory loss, and difficulties with concentration 
and attention span.  His affect is constricted and his 
insight and judgment are fair.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for a 
generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Code 9400 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 

level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for an anxiety disorder was initially 
granted by the RO in a June 1945 rating decision.  A 30 
percent rating was assigned at that time.  The veteran's 
rating was periodically reviewed and reduced to 10 percent, 
or noncompensable, then increased, at varying times 
throughout the years.  In September 1992, a 30 percent rating 
was again assigned.  This rating was increased to the current 
level of 50 percent in August 1994.  The veteran applied for 
an increased evaluation in March 1997.  

VA outpatient treatment records dated through March 1997 show 
that the veteran has been receiving treatment at the mental 
health clinic every 2 to 3 months.  In May 1996, the veteran 
reported that the medications that he was taking, Prozac and 
Elavil, helped his symptoms a lot, but that he still had 
trouble sleeping.  The assessment was anxiety.  In December 
1996, it was noted that he had increased memory loss and was 
having difficulty with incontinence.  In March 1997, he also 
reported difficulty with his memory and that he was easily 
confused in new situations and crowds.  He had trouble making 
decisions and his local medical doctor indicated that he had 
Alzheimer's disease.  The assessment was depression, anxiety 
and dementia.  The veteran underwent psychological testing 
later that month.  The assessment was that he had memory 
impairment.  

An examination was conducted by VA in November 1997.  At that 
time, the veteran stated that, since his last rating 
examination, he had had problems with poor memory, 
irritability and depression.  He stated that he stayed 
nervous and irritable a lot and had continued to have memory 
problems, particularly with short-term memory.  His 
medications had been changed to Elavil and Imipramine and he 
was also taking some memory enhancement medication.  It was 
noted that he had been unemployed for about one year because 
he could no longer do his job due to health 

problems.  He had been married for over 50 years, and had six 
children who were all grown and living on their own.  

On mental status examination, he appeared neat and well-
groomed.  He was alert and oriented in three spheres and in 
no form of acute physical distress.  His speech was slow and 
deliberate.  At times he was apologetic for not being a good 
historian.  He forgot places, names and events easily and 
misplaced things frequently.  There was no evidence of acute 
psychotic symptoms.  He denied delusions or paranoia and 
there were no perceptual disturbances.  His mood was mildly 
anxious and depressed and his affect was constricted.  He 
denied any suicidal or homicidal ideations.  His cognitive 
functions were diminished for both remote and recent events.  
Concentration and attention span was also very limited.  He 
was easily distracted and several times he had "blank 
stares."  Abstraction was also poor and his thought contents 
were concrete.  Insight and judgment were fair.  It was 
reported that psychological testing performed in March 1997 
had shown mild neuro-vegetative disorder that was secondary 
to early stages of vascular dementia.  The diagnoses were 
vascular dementia, mild to moderate, with depressive and 
anxiety symptoms; and generalized anxiety disorder, with 
depressive features.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial 

disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike settings); inability to establish and 
maintain effective relationships.  

The veteran's disability picture is clearly blurred by a 
superimposed non-service-connected disability, vascular 
dementia.  However, the record is not clear which symptoms 
may be attributed to this disorder and which may be 
attributed to the anxiety disorder for which service 
connection has been in effect for so many years.  In such 
cases, it is appropriate to attribute all such signs and 
symptoms to the service connected disability.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  With this in mind, the Board 
finds that the veteran's anxiety disorder is manifested by 
anxiety, depression, memory loss, and difficulties with 
concentration and attention span.  His affect is constricted 
and his insight and judgment are only fair.  However, he has 
not met any of the criteria for a 70 percent rating that have 
been outlined above.  There are no suicidal ideations, or 
obsessional rituals which interfere with routine activities.  
His speech is not illogical, obscure, or irrelevant.  He does 
not manifest panic attacks or depression that affects his 
ability to function independently, appropriately and 
effectively.  He has no impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Under these circumstances, a rating in excess of 50 
percent is not warranted.  


ORDER

An increased rating for an anxiety disorder is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

